DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 07/15/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment and Reasons for Allowance below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Plymouth D. Nelson on 7/29/2021.

The application has been amended as follows: 
(Currently Amended) An on-board propulsion system assembly comprising:
an interface assembly including 
a support member configured for coupling to a manipulation system to enable movement of the support member[[;]], and
a mounting member[[;]] coupled to the support member via a plurality of channels extending therebetween 
	an on-board propulsion system configured for coupling to the mounting member and to receive a fluid via at least one channel of the plurality of channels.


a manipulation system; and
an interface assembly including 
a support member configured for removable coupling to [[a]] the manipulation system to enable translation of the support member[[;]],
a mounting member configured for coupling to an on-board propulsion system[[;]], and 
a plurality of channels connecting the mounting member and the support member


Allowable Subject Matter
Claims 1 - 5, 7 - 13, and 19 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, although Swift discloses a rocket engine mount including a sleeve coupled to a gimbal assembly, an injector flange coupled to a rocket engine thrust chamber and injector, and a plurality of bolt holes and bolts coupling the injector flange to the sleeve; Swift does not disclose the rocket engine receiving fluid through one of the holes in the injector flange. Furthermore, no other prior art can be found to motivate or teach applicant’s assembly including an on-board propulsion system configured for coupling to the mounting member and to receive a fluid via at least one channel of the plurality of channels, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 7, although Mainville discloses an engine pre-dressing unit that has a mobile base and an assembly including an engine side connector and test side connector coupled via guiding passages where the engine side connector couples to the mobile base; Mainville does not disclose the engine configured to couple to the test side connector. Furthermore, no other prior art can be found to motivate or teach applicant’s assembly including a mounting member configured for coupling to an on-board propulsion system, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 8, although Mainville and Summerfield teach an engine pre-dressing unit that has a test cell, at least one sensor within the test cell, a mobile base that moves a dressed propulsion system in and out of the test cell and an engine-side and test side connector connected with a plurality of channels, they do not teach applicants system with a vacuum pump connected to a vessel and a manipulation system automatically movable with respect to the vessel. Furthermore, no other prior art can be found to motivate or teach applicant’s testing system including a vacuum pump in operative communication with the vessel and a manipulation system, a portion of which is automatically movable toward and away from the vessel, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856